403 F.3d 1041
UNITED STATES of America, Plaintiff — Appellee,v.Matthew Eugene DUPAS, Defendant — Appellant.
No. 04-50055.
United States Court of Appeals, Ninth Circuit.
March 28, 2005.

Richard Y. Lee, Esq., Office of the U.S. Attorney, Santa Ana, CA, for Plaintiff-Appellee.
Jonathan D. Libby, Deputy FPD, Federal Public Defender's Office, Los Angeles, CA, for Defendant-Appellant.
Before: GIBSON,* GRABER, and CALLAHAN, Circuit Judges.

ORDER

1
We withdraw submission as to the sentencing issues only pending the resolution of en banc proceedings in United States v. Ameline, 400 F.3d 646 (9th Cir.2005). In a memorandum disposition filed this date, the conviction is affirmed.



Notes:


*
 The Honorable John R. Gibson, Senior Circuit Judge for the United States Court of Appeals for the Eighth Circuit, sitting by designation